DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2021 has been entered.
This action is in response to amendments, arguments, and remarks submitted on February 08, 2021, in which claims 22-40 are presented for further examination.
Claims 22, 27, & 33 have been amended.
Claims 39-40 are new.
Claims 22-40 are pending.
 
Response to Arguments
Applicant's arguments filed February 08, 2021 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to independent claims 22, 27, & 33, applicant appears to assert that the cited art of record does not teach “receiving, at the dashboard system, input to manipulate one or more of manipulate the displayed affinity data and interact with the content distribution platform based .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 26-29, 31-35, & 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Andler et al. (US Pub. No. 2014/0089819 A1).



a method for providing an interface for managing affinity-related information (Andler teaches [FIG. 4, 0063] surfacing of affinity data and providing and displaying an affinity score.), comprising the steps of: receiving at a dashboard system of a content creator that hosts content on a content distribution platform (Andler teaches [0057] a social network as a platform.), access over a network to affinity data, the affinity data including affinity scores that quantify respective affinities of user accounts on the content distribution platform to the content of the content creator hosted on the content distribution platform (Andler teaches [0058] access to affinity data and scores corresponding to affinity analysis.)
wherein an affinity score for a user account is computed based on: user interaction data associated with the user account and corresponding to the content creator, (Andler teaches [0058] affinity analysis based on users interaction with site objects.)
social media data associated with the user account, (Andler [0057])
and attribute data describing attributes of the content creator; (Andler [0069])
accessing, via the dashboard system, the affinity data over the network; (Andler [0064])
displaying the affinity data including the affinity scores in a view of the dashboard system; (Andler [0064])
and receiving, at the dashboard system, input to manipulate one or more of the displayed affinity data and interact with the content distribution platform based on the displayed or manipulated affinity data, wherein the manipulation of one or more displayed affinity  data causes (1) a message system to communicate a targeted message to a client device associated with an account or (2) a server to display or present content to the client device, or (3) a combination of (1) and (2)  (Andler teaches [0061] that a user may manipulate displayed affinity data based on a user selection.)
Andler clearly teaches [0061, 0064] that affinity data may be manipulated by a user by placing or hovering over certain areas of content on a display interface.  Affinity data information is manipulated or changed based upon user placement on the content within the display interface.
As per Claim 23, Andler teaches:
generating a ranking of the affinity scores (Andler [0071])
As per Claim 24, Andler teaches:
categorizing the user accounts into one or more groups using the affinity scores or the ranking generated for the affinity scores (Andler [0069])
As per Claim 26, Andler teaches:
receiving periodically updated affinity scores, wherein the affinity scores are periodically updated using most recent activity data of the user accounts (Andler [0071, 0152])

Claims 27-29 & 31 are the device claims corresponding to method claims 22-24 & 26 respectively, therefore are rejected for the same reasons noted previously.




wherein at least a portion of total activity data for the user accounts are collected from at least one data source external to the content hosting platform, and the affinity scores are computed further based on at least the portion of the total activity data (Andler teaches [0072-0073] computation of an affinity score based upon external factors.)
As per Claim 33, Andler teaches:
a non-transitory computer-readable medium having instructions stored therein that in response to execution by a device cause the device to perform operations comprising: receiving at a dashboard system associated with a content creator, access over a network to affinity data, the affinity data including affinity scores that quantify respective affinities of user accounts on a content distribution platform to content of the content creator hosted on the content distribution platform
(Andler teaches [0058] access to affinity data and scores corresponding to affinity analysis.)
wherein an affinity score for a user account is computed by collecting interaction data for the user account corresponding to the content creator; (Andler teaches [0058] affinity analysis based on users interaction with site objects.)
normalizing the collected interaction data using a total activity data of the user account on the content distribution platform and attribute data associated with the content creator, and generating the affinity score using the normalized interaction data 
accessing the affinity data over the network (Andler [0064]); displaying the affinity data in a view (Andler [0064]); and receiving input to manipulate one or more of the displayed affinity data and interact with the content distribution platform based on the displayed or manipulated affinity data, wherein the manipulation of one or more displayed affinity  data causes (1) a message system to communicate a targeted message to a client device associated with an account or (2) a server to display or present content to the client device, or (3) a combination of (1) and (2)
(Andler teaches [0061] that a user may manipulate displayed affinity data based on a user selection.)
Andler clearly teaches [0061, 0064] that affinity data may be manipulated by a user by placing or hovering over certain areas of content on a display interface.  Affinity data information is manipulated or changed based upon user placement on the content within the display interface.

Claims 34-35 & 37-38 are the media claims corresponding to method claims 23-24, 26 & 32 respectively, therefore are rejected for the same reasons noted previously.

As per Claims 39-40, Andler teaches:
wherein the social media data associated with the user account includes data relating to activities in social media by a user associated with the user account (Andler [FIG. 3])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 30, & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andler in view of Schneider et al. (US Pub. No. 2015/0106444 A1).
As per Claim 25, Andler does not explicitly disclose:
wherein one of the one or more groups includes only user accounts having affinity scores that increased at least a threshold amount over a time period
However, Schneider teaches:
wherein one of the one or more groups includes only user accounts having affinity scores that increased at least a threshold amount over a time period (Schneider [0007, 0020, 0060])
Schneider teaches [0007-0008, 0020, 0060] that access time is used to determine affinity scores, wherein a threshold period of time is considered when determining an affinity score.
It would have been obvious to one of ordinary skill in the art at the time of the filing date to incorporate the teachings of Schneider into the system of Andler.  One of ordinary skill in the art would have been motivated to provide a system which is capable of allowing users an automated capacity to watch or listen to content without interruptions or having to decide what to watch next, while maintaining a fluid ability to constantly capture the 

Claim 30 is the device claim corresponding to method claim 25, therefore is rejected for the same reasons noted previously.

Claim 36 is the media claim corresponding to method claim 25, therefore is rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        April 13, 2021